Citation Nr: 1135426	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of bilateral lower extremities, claimed as paraplegia.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability.

3.  Entitlement to service connection for a bilateral rotator cuff disability.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the nose with associated scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his two sons


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals on appeal of October and November 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Indianapolis, Indiana, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In October 2009 the Board remanded this case for further development, to include contacting the Veteran to request all evidence in his possession, obtaining additional VA medical records, and readjudicating the Veteran's appellate claims.  The record reflects that a request was sent to the Veteran in accord with the Board's remand directives via letters in November and December 2009; additional VA medical records were added to the file; and that all other development directed by the Board's remand appears to have been completed.  

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that, except for the bilateral rotator cuff claim, further development is required regarding the Veteran's appellate claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board reiterates that it stated in the October 2009 remand that based on his testimony in June 2009, it would appear that, in addition the issues currently before the Board, the Veteran was seeking service connection for loss of use of the bilateral lower extremities and a left eye disability on a direct-incurrence basis, as well as pursuant to the provisions of 38 U.S.C.A. § 1151.  As those issues had not been developed or certified for appellate review, they were not for consideration at that time.  They were, however, referred to the RO for clarification, and, if necessary, appropriate action.  Inasmuch as the documents assembled for the Board's review do not reflect any development on these issues by the RO, they are once again being referred for clarification and, if necessary, appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's bilateral rotator cuff claim have been completed.

2.  The preponderance of the competent evidence of record is against a finding that the Veteran incurred or otherwise developed a bilateral rotator cuff disability as a result of his active service.




CONCLUSION OF LAW

Service connection is not warranted for a bilateral rotator cuff disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Veteran's 38 U.S.C.A. § 1151 and nasal fracture claims are being remanded for further development.  Therefore, only the bilateral rotator cuff disability claim is being addressed in the VCAA analysis below.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in September 2002, October 2002, and January 2004.  All of these letters were clearly sent prior to the October 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November and December 2009, followed by readjudication of the appeal by an April 2011 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was also provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his bilateral rotator cuff claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  The Board notes that the Veteran testified at his hearing that he had additional records to submit in support of his claims, and that he did not wish to waive RO consideration of that evidence prior to its being considered by the Board.  As noted in the June 2009 remand, review of the claims folder failed to show that any such evidence had been submitted; that the Board had contacted the Veteran's accredited representative with a request that he contact the Veteran in an attempt to procure the evidence in question; the Veteran's representative responded that, based on his notes, the Veteran did, in fact, have additional evidence that he wished to submit, and that he would contact the Veteran with a request that he submit that evidence; and, despite two attempts to reach the Veteran via telephone (and the leaving of two messages), the Veteran had failed to respond to his representative's request.  He was subsequently requested to provide any evidence in his possession by the November 2009 and December 2009 letters.  Additional statements from the Veteran appear in the claims folder, but it does not appear he submitted the evidence referenced at the June 2009 hearing.  Therefore, the Board finds that all evidence relevant to this claim have been obtained to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

The Board also notes that the Veteran was not specifically accorded a VA medical examination in regard to his bilateral rotator cuff claim.  However, for the reasons stated below, the Board finds that the evidence of record is sufficient to adjudicate this claim, and that no competent medical examination/opinion is necessary for resolution of this claim.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral rotator cuff disability and it must be denied.

The record confirms that the Veteran has a bilateral shoulder disability.  For example, records dated in October 2003 noted, in part, that he had bilateral shoulder pain due to rotator cuff degenerative disease which it was indicated was demonstrated by MRI study.  He has contended, to include at his June 2009 hearing, that he developed this disability due to injuries sustained from an in-service assault, and provided details as to the circumstances thereof.  In pertinent part, he has contended that this assault was the same one that resulted in his service-connected nasal fracture residuals.

The Veteran's service treatment records reflect that he fractured his nose in September 1954 while on active duty.  Also, a sick call treatment record indicates he had contusion of the face and eye.  Absent evidence to the contrary, the Board acknowledges that such injuries would appear to be consistent with an assault.  Moreover, such injuries, under the circumstances described by the Veteran, are the type that is subject to lay observation in accord with Jandreau, supra.

Despite the foregoing however, the Board notes that nothing in the Veteran's service treatment records indicate the Veteran had any in-service shoulder problems, to include at the time of the nasal fracture.  The Veteran acknowledges that the nasal fracture was the primary injury and focus of the in-service treatment, but he maintains that he did have shoulder problems in service.  

In this regard, the Board notes that, even assuming the credibility of the Veteran's account of the in-service assault, he is not competent, as a lay person, to opine that the injury resulted in a chronic bilateral rotator cuff disability.  In short, a disability of the rotator cuff is an internal condition, and not subject to lay observation.  As noted above, the October 2003 post-service medical records reflect that MRI study was necessary to diagnose the condition.  Thus, it is the type of condition that requires competent medical evidence to diagnose and/or attribute the etiology of the current disability to the purported in-service injury.  Nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render such a medical opinion.  Consequently, his contentions cannot constitute competent and credible evidence of an in-service shoulder injury.  38 C.F.R. § 3.159(a)(1).

In addition to the aforementioned, the Board notes that the Veteran's upper extremities were clinically evaluated as normal on the June 1956 separation examination.  Moreover, there was no indication that the Veteran reported any problems with his shoulders at that examination.  Further, there is no indication of a bilateral rotator cuff disability in the competent medical evidence until decades after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

Moreover, there is no competent medical opinion of record which relates any of the current shoulder disabilities to active service.  Further, as indicated above, the Board concludes that no development on this matter is warranted in this regard either.  In the absence of evidence documenting the extent of the purported in-service injury, any medical nexus opinion would be speculative at best, especially as there no evidence of the disability until decades after service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the current bilateral rotator cuff disability to the Veteran's military service; there is no evidence which would enable a competent medical professional to find the Veteran sustained a shoulder injury during service to the extent necessary that a chronic disability would result.  In this case, the Veteran's service treatment records do not reference any shoulder injury or complaint.  Discharge examination was noted to be normal. Moreover, there were no post-service manifestations until many years following discharge and there is no credible evidence indicating that the claimed disability was incurred in service.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also points out that the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral rotator cuff disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for a bilateral rotator cuff disability is denied.



REMAND

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . .

38 C.F.R. § 3.361(d).

Here, the record confirms the Veteran currently has disabilities of the lower extremities and left eye, and that he has received VA medical treatment therefor.  However, the record does not reflect he was ever accorded a VA medical examination to determine whether he has disability/additional disability of the lower extremities and/or left eye as a result of his VA medical treatment (or lack thereof), and, if so, whether there is the requisite element of fault on the part of the VA as to warrant compensation under 38 U.S.C.A. § 1151.  The Board finds that such development is necessary for a full and fair adjudication of the Veteran's appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Regarding the Veteran's claim for an initial rating in excess of 10 percent for his service-connected nasal fracture residuals with associated scar, the Board notes that the Veteran was accorded a VA arranged medical examination of this disability in September 2004.  However, as it has been more than 6 years since this examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Further, the Veteran has indicated, to include at his June 2009 Board hearing, that the examination did not adequately evaluate all of the problems he has as a result of his nasal fracture residuals.  The Board must also conclude that the examination is inadequate, because, as detailed below, it does not contain sufficient findings for an accurate evaluation under the relevant rating criteria.

The Veteran's nasal fracture residuals are evaluated as 10 percent disability pursuant to Diagnostic Code 6502-7804.  (A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.).  Additionally, the record indicates the current 10 percent evaluation is based upon a tender and painful scar under Diagnostic Code 7804, and not pursuant to the criteria of Diagnostic Code 6502.  Under Diagnostic Code 6502, a maximum 10 percent evaluation will be assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In every instance where the schedule does not provide otherwise, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Here, the September 2004 VA arranged medical examination noted that the Veteran had a deviated septum, which was described, in part, as "mild."  However, there was no indication as to whether this deviation did or did not constitute 50 percent obstruction of both sides or complete obstruction on one side.  Even though Diagnostic Code 6502 does not provide for a rating in excess of 10 percent, the Veteran may still be entitled to separate compensable ratings based upon this deviation and the residual scar.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In view of the foregoing, the Board finds that the Veteran's claim for a rating in excess of 10 percent for his service-connected nasal fracture residuals with associated scar must be remanded for a new examination that adequately evaluates its current nature and severity.  See also Colvin, supra.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's bilateral lower extremities, left eye, and nasal fracture residuals should be obtained while this case is on remand.

Finally, the Board wishes to emphasize to the Veteran that it regrets the additional delay in this case, particularly as this case has already been remanded in the past.  As such, the Board would not be remanding this case again unless this development was necessary for a full and fair resolution of these appellate claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his loss of use of the lower extremities, left eye, and nasal fracture residuals since September 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate his claims for compensation under 38 U.S.C.A. § 1151.  The claims folder should be made available to the examiner(s) for review before the examination; the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner(s) must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran developed a disability/additional disability of the lower extremities and/or left eye as a result of VA medical treatment (or lack thereof) as contended by the Veteran.

If the examiner(s) determine that the Veteran did develop such disability/additional disability, an opinion must be expressed as to whether it is at least as likely as not that this was the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA, or was the result of an event that was not reasonably foreseeable.

A complete rationale for any opinion expressed must be provided.

3.  The Veteran should also be afforded an examination to evaluate the current nature and severity of his service-connected nasal fracture residuals with associated scar.  The claims folder should be made available to the examiner for review before the examination.  In pertinent part, the examiner must indicate whether the Veteran's nasal deviation is such that it results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The examiner should also provide the measurements for any scar(s) (length and width) identified, describe any functional impairment due to the scar, and identify any objective evidence of pain or tenderness of the scar.  The physician should indicate whether the scar is unstable with frequent loss of covering of skin over the scar, or is it associated with underlying soft tissue damage.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in April 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


